Exhibit 10.1

 

AMENDED AND RESTATED INVESTMENT MANAGEMENT TRUST AGREEMENT

This amended and restated investment management trust agreement (“Agreement”) is
made as of September 5, 2014, by and between Chart Acquisition Corp. (the
“Company”), a Delaware corporation and Continental Stock Transfer & Trust
Company (the “Trustee”) located at 17 Battery Place, New York, New York
10004.  Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Registration Statement.

WHEREAS, the Company’s initial registration statement, as amended, on Form S-1,
No. 333-177280 (the “Registration Statement”), for its initial public offering
of securities (the “IPO”) have been declared effective as of December 13, 2012
by the Securities and Exchange Commission (the “Commission”);

WHEREAS, Deutsche Bank Securities, Inc. and Cowen and Company, LLC are acting as
the representatives of the underwriters in the IPO (the “Underwriters”) pursuant
to an underwriting agreement (the “Underwriting Agreement”);

WHEREAS, simultaneously with the IPO, Chart Acquisition Group LLC, a Delaware
limited liability company, purchased an aggregate of 231,250 placement units
(“Placement Units”) for an aggregate purchase price of $2,312,500.  Each
Placement Unit consists of one share of Common Stock (as defined below) and one
warrant to purchase one share of Common Stock;

WHEREAS, simultaneously with the IPO, Joseph Wright purchased an aggregate of
12,500 Placement Units for an aggregate purchase price of $125,000;

WHEREAS, simultaneously with the IPO, Cowen Overseas Investment LP, a Cayman
Islands limited partnership and an affiliate of Cowen and Company, LLC,
purchased an aggregate of 131,250 Placement Units for an aggregate purchase
price of $1,312,500;

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Certificate of Incorporation, (as amended, the “Certificate of
Incorporation”), $75,000,000 of the gross proceeds of the IPO and sale of the
Placement Units have been delivered to the Trustee to be deposited and held in a
trust account (the “Trust Account”) for the benefit of the Company and the
holders of the Company’s common stock, par value $.0001 per share (the “Common
Stock”), issued in the IPO (the aggregate amount to be delivered to the Trustee
will be referred to herein as the “Property,” the common stockholders for whose
benefit the Trustee shall hold the Property will be referred to as the “Public
Stockholders,” and the Public Stockholders and the Company will be referred to
together as the “Beneficiaries”), pursuant to the investment management trust
agreement as of December 13, 2012 (the “Original Agreement”);

WHEREAS, pursuant to certain provisions in the Company’s Certificate of
Incorporation, the Public Stockholders may, regardless of how such stockholder
votes in connection with the Company’s initial acquisition, through a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination with one or more businesses (a “Business
Combination”), demand the Company redeem such Public Stockholder’s Common Stock
into cash or redeem such Common Stock pursuant to a tender offer pursuant to the
Rule 13e-4 and Regulation 14E of the Commission, as applicable and based upon
the Company’s choice of proceeding under the proxy rules or tender offer rules,
each as promulgated by the Commission (“Redemption Rights”);

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to 3.125% of the gross proceeds of the IPO will be payable to the Underwriters
in the event of consummation of a Business Combination (the “Deferred Fee”);

 

 



WHEREAS, pursuant to the Underwriting Agreement, the Deferred Fee is payable
solely upon the consummation of the Company’s Business Combination and pursuant
to the terms thereof;

WHEREAS, the Company has sought the approval of its Public Stockholders at a
meeting of its stockholders (the “Stockholder Meeting”) to: (i) extend the date
before which the Company must complete a business combination from September 13,
2014 (the “Original Termination Date”) to March 13, 2015 (the “Extended
Termination Date”), and provide that the date for cessation of operations of the
Company if the Company has not completed a business combination would similarly
be extended, (ii) allow holders of the Company’s public shares to redeem their
public shares for a pro rata portion of the funds available in the Trust
Account, and authorize the Company and the Trustee to disburse such redemption
payments (together with clause (i), the “Extension Amendment”) and (iii) amend
and restate the Original Agreement to permit distributions from the trust
account to pay public stockholders properly demanding redemption in connection
with the Extension Amendment; and extend the date on which to commence
liquidating the trust account in the event the Company has not consummated a
business combination from the Original Termination Date to the Extended
Termination Date (the “Trust Amendment”);

WHEREAS, holders of at least sixty-five percent (65%) of the Company’s
outstanding shares of common stock approved the Trust Amendment and the
Extension Amendment; and

WHEREAS, the parties desire to amend and restate the Original Agreement to,
among other things, reflect amendments to the Original Agreement contemplated by
the Trust Amendment.

NOW THEREFORE, IT IS AGREED:

1.        Agreements and Covenants of Trustee.  The Trustee hereby agrees and
covenants to:

(a)      Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement, in Trust Accounts which shall be established by the
Trustee at JP Morgan Chase Bank, N.A. and at a brokerage institution selected by
the Trustee that is reasonably satisfactory to the Company;

(b)      Manage, supervise and administer the Trust Account subject to the terms
and conditions set forth herein;

(c)      In a timely manner, upon the written instruction of the Company, to
invest and reinvest the Property in U.S. government treasury bills with a
maturity of 180 days or less, and/or money market funds meeting certain
conditions of Rule 2a-7 under the Investment Company Act of 1940, as amended,
and that invest solely in U.S. Treasuries, as determined by the Company.

(d)      Collect and receive, when due, all principal and interest income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

(e)      Notify the Company of all communications received by it with respect to
any Property requiring action by the Company;

(f)       Supply any necessary information or documents as may be requested by
the Company in connection with the Company’s preparation of its tax returns;

(g)      Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when reasonably
indemnified by the Company and instructed by the Company to do so, so long as
the Company shall have advanced funds sufficient to pay the Trustee’s expenses
incident thereto.

2

 

 

(h)      Render to the Company, and to such other person as the Company may
instruct, monthly written statements of the activities of, and amounts in, the
Trust Account, reflecting all receipts and disbursements of the Trust Account;
and

(i)        Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or  Exhibit B hereto, signed on behalf of the Company by an
executive officer and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed by the Company;
provided, however, that in the event that a Termination Letter has not been
received by the Trustee by 11:59 P.M. New York City time on the 27-month
anniversary of the date of the final prospectus relating to the IPO, the Trust
Account shall be liquidated as soon as practicable thereafter in accordance with
the procedures set forth in the Termination Letter attached as Exhibit B hereto
and distributed to the Public Stockholders of record at the close of trading
(4:00 P.M. New York City time) on such 27 month anniversary date.  For the
purposes of clarity, any transmission of such Termination Letter electronically,
whether by facsimile, electronic mail (e-mail), PDF or otherwise, shall
constitute an original of such termination Letter hereunder.

2.        Limited Distributions of Income from Trust Account.

(a)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company by wire transfer from the income
collected on the Property the amount necessary to cover any tax obligation owed
by the Company.

(b)      The Company may withdraw funds from the Trust Account for working
capital purposes by delivery of Exhibit C to the Trustee.  The distributions
referred to herein shall be made only from income collected on the Property.

(c)       The Trustee shall, only after and promptly after receipt of, and only
in accordance with, the terms of a letter, in a form substantially similar to
that attached hereto as Exhibit E, signed on behalf of the Company by an
executive officer and in accordance with the written instruction of the Company,
disburse to the Public Stockholders of record as of the record date for the
Stockholder Meeting pursuant to which the Trust Amendment and the Extension
Amendment were approved who (A) elected to exercise their redemption rights in
connection with the Extension Amendment and the Trust Amendment and (B) tendered
their stock certificate(s) in accordance with the provisions set forth in the
proxy statement for the Stockholder Meeting, the amount indicated by the Company
as required to pay such Public Stockholders. For the purposes of clarity, any
transmission of such letter electronically, whether by facsimile, electronic
mail (e-mail), PDF or otherwise, shall constitute an original of such letter
hereunder.

(d)      In no event shall the payments authorized by Sections 2(a) and 2(b)
cause the amount in the Trust Account to fall below the amount initially
deposited into the Trust Account.  Except as provided in Sections 2(a), 2(b) and
2(c) above, no other distributions from the Trust Account shall be permitted
except in accordance with Section 1(i) hereof.

(e)       The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to such funds, and the Trustee
has no responsibility to look beyond said request.

3.        Agreements and Covenants of the Company.  The Company hereby agrees
and covenants to:

(a)       Give all instructions to the Trustee hereunder in writing or the
electronic equivalent, signed by the Company’s President, Chief Executive
Officer or Chief Financial Officer, and as specified in Section 1(i).  In
addition, except with respect to its duties under Sections 1(i), 2(a), 2(b) and
2(c) above, the Trustee shall be entitled to rely on, and shall be protected in
relying on, any verbal, electronic or telephonic advice or instruction which it
in good faith believes to be given by any one of the persons authorized above to
give written instructions, provided that the Company shall promptly confirm such
instructions in writing;

3

 

 

(b)      Subject to the provisions of Section 5, hold the Trustee harmless and
indemnify the Trustee from and against, any and all expenses, including
reasonable counsel fees and disbursements, or losses suffered by the Trustee in
connection with any action taken by the trustee hereunder or any claim,
potential claim, action, suit or other proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any income earned from investment of the Property,
except for expenses and losses resulting from the Trustee’s gross negligence or
willful misconduct.  Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this section, it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”).  The Trustee shall have the right to conduct and
manage the defense against such Indemnified Claim, provided, that the Trustee
shall obtain the consent of the Company with respect to the selection of
counsel, which consent shall not be unreasonably withheld.  The Trustee may not
agree to settle any Indemnified Claim without the prior written consent of the
Company, which consent shall not be unreasonably withheld.  The Company may
participate in such action with its own counsel;

(c)       Pay the Trustee the fees set forth on Schedule A hereto;

(d)      In connection with the vote, if any, of the Company’s stockholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating stockholder votes verifying the vote of the Company’s
stockholders regarding such Business Combination; and

(e)       In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.

(f)       Promptly after the Deferred Fee shall become determinable on a final
basis, to provide the Trustee notice in writing (with a copy to the
Underwriters) of the total amount of the Deferred Fee.

4.        Limitations of Liability.  The Trustee shall have no responsibility or
liability to:

(a)       Imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this agreement and that
which is expressly set forth herein;

(b)      Take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

(c)       Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced to it funds sufficient to pay any expenses
incident thereto;

(d)      Change the investment of any Property, other than in compliance with
Section 1(c);

(e)       Refund any depreciation in principal of any Property;

4

 



(f)       Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

(g)      The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct.  The Trustee may rely conclusively and shall
be protected in acting upon any order, judgment, instruction, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee, which counsel may be Company counsel), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons.  The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;

(h)      Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and

(i)        Prepare, execute and file tax reports, income or other tax returns
and pay any taxes with respect to income and activities relating to the Trust
Account, regardless of whether such tax is payable by the Trust Account or the
Company (including but not limited to income tax obligations), it being
expressly understood that as set forth in Section 2(a), if there is any income
or other tax obligation relating to the Trust Account or the Property in the
Trust Account, as determined from time to time by the Company and regardless
of  whether such tax is payable by the Company or the Trust, at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account an amount specified by the Company as owing to
the applicable taxing authority, which amount shall be paid directly to the
Company by electronic funds transfer, account debit or other method of payment,
and the Company shall forward such payment to the taxing authority;

(j)        Pay or report any taxes on behalf of the Trust Account other than
pursuant to Section 2(a).

(k)       Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Sections 1(i), 2(a), 2(b) or 2(c).

5.        No Right of Set-Off.  The Trustee waives any right of set-off or any
right, title, interest or claim of any kind that the Trustee may have against
the Property held in the Trust Account.  In the event the Trustee has a claim
against the Company under this Agreement, including, without limitation, under
Section 3(b), the Trustee will pursue such claim solely against the Company and
not against the Property held in the Trust Account.

6.        Termination.  This Agreement shall terminate as follows:

(a)       If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement.  At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee may
submit an application to have the Property deposited with any court in the State
of New York or with the United States District Court for the Southern District
of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

5

 

 

(b)      At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).

7.        Miscellaneous.

(a)       The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account.  The Company and the Trustee will each restrict access
to confidential information relating to such security procedures to authorized
persons.  Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel.  In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including,
account names, account numbers, and all other identifying information relating
to a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not
be liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire. 

(b)      This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.

(c)       This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof.  Except for Sections
1(i), 2(a), 2(b), 2(c) and 2(d) (which may not be modified, amended or deleted
without the affirmative vote of at least 65% of the then outstanding shares of
Common Stock; provided that no such amendment will affect any Public Stockholder
who has otherwise either (i) indicated his election to redeem his shares of
Common Stock in connection with a stockholder vote sought to amend this
Agreement or (ii) not consented to any amendment to this Agreement to extend to
the time he would be entitled to a return of his pro rata amount in the Trust
Account), this Agreement or any provision hereof may only be changed, amended or
modified (other than to correct a typographical error) by a writing signed by
each of the parties hereto.  As to any claim, cross-claim or counterclaim in any
way relating to this Agreement, each party waives the right to trial by jury and
the right to set-off as a defense.  The Trustee may request an opinion from
Company counsel as to the legality of any proposed amendment as a condition to
its executing such amendment.

(d)      The parties hereto consent to the personal jurisdiction and venue of
any state or federal court located in the City of New York, Borough of
Manhattan, for purposes of resolving any disputes hereunder.

(e)      Unless otherwise specified herein, any notice, consent or request to be
given in connection with any of the terms or provisions of this Agreement shall
be in writing and shall be sent by express mail or similar private courier
service, by certified mail (return receipt or delivery confirmation requested),
by hand delivery or by electronic  or facsimile transmission:

if to the Trustee, to:

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn:  Frank A. DiPaolo, CFO

Fax No.:  (212) 509-5150

 

6

 

if to the Company, to:

Chart Acquisition Corp.

c/o The Chart Group, L.P.

555 5th Avenue, 19th Floor,

New York, NY 10017

Attention: Michael LaBarbera

Fax No.:  (212) 350-8299

 

with a copy to (which shall not constitute notice):

Ellenoff Grossman & Schole LLP

150 East 42nd Street, 11th Floor

New York, New York 10017

Attn: Stuart Neuhauser, Esq.

Fax No: (212)-370-7889

 

(e)       This Agreement may not be assigned by the Trustee without the prior
consent of the Company.

 

(f)       Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder.  The
Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.  In the event
the Trustee has a claim against the Company under this Agreement, the Trustee
will pursue such claim solely against the Company and not against the Property
held in the Trust Account.

(g)      This Agreement is the joint product of the Trustee and the Company and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of such parties and shall not be construed for or against any
party hereto

(h)      This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.  Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.

(i)        The Company has also retained the Trustee to serve as its share
transfer agent and warrant agent and shall pay the fees set forth in Schedule A
for such services.  Additionally, the Trustee has agreed to provide all
services, including, but not limited to: the mailing of proxy or tender
documents to registered holders, all wires in connection with the Business
Combination (including the exercise of Redemption Rights) and maintaining the
official record of the exercise of Redemption Rights and stockholder voting (if
applicable).

[Signature page follows]

7

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Investment Management Trust Agreement as of the date first written above. 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY,

as Trustee       By: /s/ Frank A. Di Paolo Name:  Frank A. Di Paolo Title: Chief
Financial and Trust Officer                CHART ACQUISITION CORP.            
By: /s/ Michael LaBarbera Name: Michael LaBarbera Title: Chief Financial Officer

 

8

 



SCHEDULE A 

Fee Item Time and method of payment Amount (1) Set-up fee Consummation of IPO by
wire transfer of funds $3,000 Annual trustee fee Upon execution of the IMTA and
at each anniversary $10,000.00 All services in connection with a Business
Combination and/or all services in connection with liquidation of Trust Account
if no Business Combination. Upon final liquidation of the Trust Account but,
upon liquidation if no Business Combination, only from interest earned or from
the Company by wire transfer of funds Prevailing rates after consultation with
the issuer and its counsel at the time of combination.

 

(1) Any amounts owed by the Company are subject in their entirety to the
provisions of Section 5 of this Agreement.

 



 

 

EXHIBIT A 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn:  Steven Nelson and Frank Di Paolo

 

Re:     Trust Account No. [     ]   - Termination Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Chart Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of [        ], 2012 (“Trust Agreement”), this is to advise you
that the Company has entered into an agreement with [       ] (the “Target
Businesses”) to consummate a Business Combination with the Target Businesses on
or before [         ] (the “Consummation Date”). This letter shall serve as the
48 hour notice required with respect to the Business Combination. Capitalized
words used herein and not otherwise defined shall have the meanings ascribed to
them in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [       ] and to transfer the entire
proceeds to the above referenced Trust checking account at [          ] to the
effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date.  It is acknowledged and
agreed that while the funds are on deposit in the Trust checking account
awaiting distribution, the Company will not earn any interest or dividends.

On or before the Consummation Date: (i) counsel for the Company shall deliver to
you (a) an affidavit which verifies the vote of the Company’s stockholders in
connection with the Business Combination1 and (b) written notification that the
Business Combination has been consummated or will, concurrently with your
transfer of funds to the accounts as directed by the Company, be consummated
(ii) the Company shall deliver to you written instructions with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel’s letter and the Instruction Letter
in accordance with the terms of the Instruction Letter.  In the event certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company of the same and the Company
shall direct you as to whether such funds should remain in the Trust Account and
be distributed after the Consummation Date to the Company or be distributed
immediately and the penalty incurred. Upon the distribution of all the funds in
the Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated. 

________________

1 Only if stockholder vote held



 

 

In the event the Business Combination is not consummated by 11:59 p.m. on the
Consummation Date and we have not notified you of a new Consummation Date, then
upon the Trustee's receipt of the Company's written instruction, the funds held
in the Trust checking account shall be reinvested as provided for by the Trust
Agreement as soon as practicable thereafter. 

Very truly yours, 

CHART ACQUISITION CORP. 

By:     Name:     Title:    

 

cc:      Deutsche Bank Securities, Inc.

           Cowen and Company, LLC



 

 

EXHIBIT B

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn:  Steven Nelson and Frank Di Paolo

 

Re:     Trust Account No. [    ]   -       Termination Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Chart Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of ________, 2012 (the “Trust Agreement”),
this is to advise you that the Company has been unable to effect a Business
Combination with a Target Company within the 27-month anniversary of the date of
the final prospectus relating to the IPO.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account on [      ] and to transfer the total proceeds to
the Trust checking account at [         ] for distribution to the stockholders.
The Company has selected [       ] as the record date for the purpose of
determining the stockholders entitled to receive their pro rata share of the
liquidation proceeds.  You agree to be the paying agent of record and in your
separate capacity as paying agent to distribute said funds directly to the
Company’s stockholders (other than with respect to the initial, or insider
shares) in accordance with the terms of the Trust Agreement, the Certificate of
Incorporation of the Company and the fees set forth on Schedule A to the Trust
Agreement.  Upon the distribution of all of the funds in the Trust Account, your
obligations under the Trust Agreement shall be terminated.

Very truly yours, 

CHART ACQUISITION CORP.

By:     Name:     Title:    

 

cc:      Deutsche Bank Securities, Inc.

           Cowen and Company, LLC



 



EXHIBIT C

 

[Letterhead of Company] 

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place, 8th Floor

New York, New York 10004

Attn:  Steven Nelson and Frank DiPaolo

 

Re:      Trust Account No. [    ]

Gentlemen:

Pursuant to Section 2(a) or 2(b) of the Investment Management Trust Agreement
between Chart Acquisition Corp. (“Company”) and Continental Stock Transfer &
Trust Company, dated as of ___________, 2012 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company $_______ of the interest income
earned on the Property as of the date hereof. The Company needs such funds [to
pay for the tax obligations as set forth on the attached tax return or tax
statement] or [for working capital purposes]. In accordance with the terms of
the Trust Agreement, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

CHART ACQUISITION CORP.   By:     Name:     Title:    

 

cc:      Deutsche Bank Securities, Inc. (“DB”)

           Cowen and Company, LLC



 

 

EXHIBIT D

AUTHORIZED INDIVIDUAL(S) FOR TELEPHONE CALL BACK    AUTHORIZED TELEPHONE
NUMBER(S)       Company:          

Chart Acquisition Corp.

75 Rockefeller Plaza, 14th Floor,

New York, NY 10019

Attention: Michael LaBarbera

  (212) 350-8275            

Ellenoff Grossman & Schole LLP

150 East 42nd Street, 11th Floor

New York, New York 10017

Attn: Stuart Neuhauser, Esq. 

  (212) 370-1300             Trustee:          

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Frank Di Paolo, CFO

  (212) 845-3270

 





 

 

EXHIBIT E

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn:  Steven Nelson and Frank Di Paolo

 

Re:     Trust Account No. [    ]        

Gentlemen:

Pursuant to Section 2(c) of the Investment Management Trust Agreement between
Chart Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of December 13, 2012 (the “Trust Agreement”),
this is to advise you that in connection with the Extension Amendment and the
Trust Amendment and in accordance with the terms of the Trust Agreement, we
hereby authorize you to liquidate $_____ of the Trust Account on September __,
2014 and to transfer $_____ of the proceeds of the Trust to the Trust checking
account at [         ] for distribution to the shareholders that have requested
redemption of their shares in connection with the Extension Amendment and the
Trust Amendment. It is acknowledged and agreed that while such funds are on
deposit in the Trust checking account awaiting distribution, the Company will
not earn any interest or dividends on such funds.

On or before the date for liquidation referenced above the Company shall deliver
to you (a) an affidavit which verifies the vote of the Company’s stockholders in
connection with the Extension Amendment and the Trust Amendment, (b) written
notification that the Extension Amendment and the Trust Amendment are effective,
and (c) written instructions with respect to the transfer of the funds held in
the Trust Account (“Instruction Letter”). You agree to be the paying agent of
record and in your separate capacity as paying agent to distribute said funds on
the date for liquidation referenced above directly to the Company’s stockholders
(other than with respect to the initial, or insider shares) in accordance with
the Instruction Letter, terms of the Trust Agreement, the Certificate of
Incorporation of the Company and the fees set forth on Schedule A to the Trust
Agreement.  In the event certain deposits held in the Trust Account may not be
liquidated on such date without penalty, you will notify the Company of the same
and the Company shall direct you as to whether such funds should remain in the
Trust Account or be distributed immediately and the penalty incurred.

[Signature page follows]



 



Very truly yours, 

CHART ACQUISITION CORP.

By:   Name:     Title:    

 

cc:      Deutsche Bank Securities, Inc.

 

           Cowen and Company, LLC



 



 

 

